On Motion to Dismiss Appeal.
MONROE, C. J.
This proceeding was instituted on March 6, 1916, by a number of electors of the parish of Caldwell, who prayed that the secretary of state be ordered to place the. name of one of their number, to wit, J. L. Kelly, on the official ballot to be used at the general election to be held ton April 16th as independent candidate for the office of sheriff. The matter was heard and the demand of the petitioner denied on March 13th. An appeal was applied for on behalf of all the plaintiffs, granted, and made returnable on March 29th, and was returned to this court on March 31st. On April 3d appellee moved that it be dismissed, ton the grounds that the bond does not identify the judgment appealed from, and that, being prepared on behalf of “J. L. Kelly and all other plaintiffs,” it is signed (through his attorney) by J. L. Kelly alone. On April 22d by supplemental motion the further ground was added that the general election, having taken place on April 18th left nothing for decision but a moot question. No appearance has been made in this court by or on behalf of petitioners, or either of them, whether to set the case for an early hearing or for any other purpose, and, it being Obviously impossible for any judgment that may now be rendered to overtake the general election which was held a week ago.
It is ordered that this appeal be dismissed.